UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 13-4557


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

LORENZO   MICHAEL   SOLOMON,   a/k/a Badda,    a/k/a   Mikey,   a/k/a
Mike,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, Senior District Judge.
(8:11-cr-00199-RWT-2)


Submitted:   July 31, 2014                    Decided:   August 18, 2014


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Julie L.B. Johnson,
Appellate Attorney, Greenbelt, Maryland, for Appellant.  Rod J.
Rosenstein, United States Attorney, Kristi O’Malley, Adam Ake,
Assistant United States Attorneys, Colin Allred, Third Year Law
Student, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following a jury trial, Lorenzo Michael Solomon was

convicted of conspiracy to distribute and possess with intent to

distribute 500 grams or more of cocaine, in violation of 21

U.S.C.     §    846    (2012);      attempted         possession     with       intent       to

distribute 500 or more grams of cocaine, in violation of 21

U.S.C. § 841(a)(1), 18 U.S.C. § 2 (2012); conspiracy to import

500 grams or more of cocaine, in violation of 21 U.S.C. § 963

(2012); and importation of 500 grams or more of cocaine, in

violation      of     21   U.S.C.    §§   960(a)(1),       952(a),      18    U.S.C.     §    2

(2012).        The    district      court    sentenced      Solomon      to     concurrent

sentences of 188 months of imprisonment on each count.                             Solomon

appeals his convictions and sentence.                       Finding no reversible

error, we affirm.

               Solomon     contends       that    the   district        court    erred       in

permitting       Special     Agent    Brian       Pruitt    of    the    Department          of

Homeland Security to testify about what Joelene Small and Ronnie

George told him during his investigation and to bolster their

credibility.          Federal Rule of Evidence 103(a) requires that, to

preserve       for    appellate     review       an   objection    to    evidence,       the

objection must be specific, timely, and of record.                              See United

States v. Cabrera-Beltran, 660 F.3d 742, 751 (4th Cir. 2011);

United States v. Parodi, 703 F.2d 768, 783 (4th Cir. 1983).

Solomon’s objections at trial were insufficient to preserve the

                                             2
alleged error on appeal; accordingly, we review Solomon’s claim

for plain error.         See Cabrera-Beltran, 660 F.3d at 751.

               Under    the   plain      error      standard    of     review,    Fed.    R.

Crim.    P.     52(b)    “authorizes       an      appeals     court     to    correct    a

forfeited error only if (1) there is an error, (2) the error is

plain, and (3) the error affects substantial rights.”                            Henderson

v.   United      States,      133   S.    Ct.      1121,     1126    (2013)      (internal

quotation marks and brackets omitted).                        Because Rule 52(b) is

permissive, we will correct such an error only if it “seriously

affects the fairness, integrity or public reputation of judicial

proceedings.”           Id.    at   1127       (internal      quotations       marks     and

brackets omitted).

               Solomon’s reliance on this court’s decision in United

States v. Bolick, 917 F.2d 135 (4th Cir. 1990), is misplaced.

In     Bolick,     we    reversed        the       defendant’s       conviction     after

concluding that the government agent had improperly testified

that three impeached witnesses told him that the defendant was

their source for cocaine.             Id. at 140-43.           Importantly, we found

that     the     government’s       entire         case      against     Bolick    relied

exclusively on the observations of those three witnesses, whose

“character for veracity . . . was extremely doubtful.”                             Id. at

140.    However, in Ross v. Saint Augustine’s Coll., 103 F.3d 338

(4th Cir. 1996), we held that Bolick is distinguishable from a

case    in     which    the    underlying          witness     was   not      particularly

                                               3
suspect and was subject to cross-examination, and the statements

at issue were corroborated by other evidence.                             Id. at 342.          The

instant    case      is    more     akin       to    Ross    than      Bolick;     thus,       the

district     court    did     not    plainly         err    in   admitting        the   agent’s

testimony regarding the statements of Joelene Small and Ronnie

George.      We likewise conclude that the district court’s failure

to    exclude        certain        limited          remarks       pertaining           to     the

truthfulness of the same two witnesses, several of which were

made in response to defense counsel’s own questions and to which

Solomon      did    not     object,        did       not    “seriously       affect[]          the

fairness,         integrity         or     public           reputation       of         judicial

proceedings.”        Henderson, 133 S. Ct. at 1127.

             Solomon next asserts that the district court violated

his Sixth Amendment rights under the Confrontation Clause by

denying his requests to cross-examine Ronnie George regarding

three violations of the terms of George’s pretrial supervised

release.     Pursuant to Federal Rule of Evidence 611(b), “[c]ross-

examination        should    not     go    beyond      the       subject    matter       of    the

direct     examination         and        matters          affecting        the     witness’s

credibility.”         We review a district court’s limitation on the

scope of the cross-examination of a government witness only for

an abuse of discretion.              United States v. Zayyad, 741 F.3d 452,

458   (4th    Cir.        2014).         The    district         court     “possesses         wide

latitude     to     impose     reasonable            limits       on     cross-examination,

                                                 4
premised on such concerns as prejudice, confusion, repetition,

and relevance.”         United States v. Smith, 451 F.3d 209, 221 (4th

Cir. 2006).

            Our review of the record convinces us that there is no

such   abuse    of     discretion      in   this       case.        The     district    court

reasonably concluded that none of the cited violations pertained

to George’s character for truthfulness, and discussion of those

purported      violations        risked       the      danger        of     confusing        and

misleading the jury.             We thus conclude that the trial court

properly    restricted         defense      counsel’s             cross    examination        of

George.

            Solomon       next       contends          that        the     district     court

committed      plain    error    when    it       failed      to    arraign    him    on     the

superseding       indictment.          Rule       10    of    the        Federal   Rules     of

Criminal Procedure requires that a defendant be apprised in open

court of “the substance of the charge” before being called upon

to plead.       However, technical noncompliance with the procedural

requirements       of    the    rule     does       not      warrant       reversal     of     a

conviction if not raised before trial.                             See United States v.

Reynolds, 781 F.2d 135, 136 n.2 (8th Cir. 1986).                             “A failure to

arraign    only      warrants    a   reversal          if    it    causes     prejudice      or

impairs a substantial right.”                     United States v. Williams, 152

F.3d 294, 299 (4th Cir. 1998) (citing Garland v. Washington, 232

U.S. 642 (1914)).

                                              5
            In Solomon’s case, the additional importation charges

in the superseding indictment spanned the same time frame as the

original charges and involved the same activities.                       The parties

addressed     all      of     the   charges      through      argument      and     the

introduction      of    evidence.         Moreover,    Solomon’s        attorney    had

received a copy of the superseding indictment.                         We find that

Solomon     has   failed       to   establish      either     prejudice        or   the

impairment of a substantial right.

            Finally,        Solomon   asserts      there    is    an     unwarranted

sentencing    disparity        because     his   codefendant,      Ronnie      George,

received a shorter sentence than Solomon.                   We review sentences

for procedural and substantive reasonableness under an abuse of

discretion standard.            Gall v. United States, 552 U.S. 38, 51

(2007).     The district court acted within its broad discretion

when it imposed on Solomon a 188-month sentence; as the district

court observed, Solomon’s role in the offense, his efforts to

obstruct justice, and George’s cooperation with the Government

warranted the challenged disparity.                   Moreover, we, along with

numerous     other      circuits,     have       recognized      that     18    U.S.C.

§ 3553(a)(6) (2012) is aimed at eliminating national sentencing

disparities,      not       disparities     between     codefendants.           United

States v. Withers, 100 F.3d 1142, 1149 (4th Cir. 1996); see also

United States v. Simmons, 501 F.3d 620, 623-24 (6th Cir. 2007)

(collecting cases).

                                           6
              For the reasons stated herein, we affirm the district

court’s judgment.        We dispense with oral argument because the

facts   and    legal   contentions    are   adequately   presented    in   the

materials     before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                     AFFIRMED




                                       7